DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claim 13 is withdrawn in view of applicant’s amendment to claim 13. 
Applicant’s arguments regarding the rejection of claims 1 and 13 under 35 U.S.C. 103 have been fully considered but they are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Imam et al. (US7380172 herein after “Imam”) in view of Girondin et al. (EP2728321 herein after “Girondin”).

Claim 1: Imam teaches a shaft vibration monitoring system (on-line rotor crack detection) of a rotary machine equipped with a rotary shaft (shaft 26) and a bearing (bearings 18, 20, 22, 24) rotatably 
	a plurality of sensors (sensors 27-34 proximately located in pairs near each journal bearing. Col. 3, lines 1-3) including first and second sensors (the sensor are arranged in pairs at a same circumference.  The pairs 27-28, 29-30, 31-32, and 33-34 are spaced to coincide with the positions of the bearings along the rotor shaft 26), which are disposed at intervals in a circumferential direction of the rotary shaft around the axis (the sensors 27-34 are positioned spaced apart in pairs around the axis of the rotary shaft, Fig. 1), and which are configured to detect vibrations of the rotary shaft and output respective detection signals (the sensors 27-34 are configured to detect vibration of the rotor 10 wherein the rotor machine includes a shaft 26 and two wheels 12 and 14, wherein the bearings 18, 20, 22, 24 directly support the shaft 26 therefore the sensors are measuring vibration of the shaft. The signals from the sensors are output to the signal condition 36, microprocessor 38, etc. Fig. 1); and
	a shaft vibration monitoring unit which is configured to monitor vibrations of the rotary shaft on the basis of the detection signals output from the plurality of sensors (Vibrations in the turbine rotor 10 are detected by vibration sensors 27-34, proximately located in pairs near each journal bearing 18, 20, 22, and 24. Col. 2, lines 51-end ; col. 3, lines 1-3). 
	Imam fails to teach a sensor abnormality determination unit which is configured to compare the detection signals output from the plurality of sensors and determine whether an abnormality occurs in at least one of the plurality of sensors; wherein the sensor abnormality determination unit is configured such that: when a fluctuation of the detection signal of the first sensor occurs at a first time, and a corresponding fluctuation of the detection signal of the second sensor occurs at a second time, and a difference between the first time and the second time is a predetermined amount of time which corresponds to a distance between the first and second sensors, the sensor abnormality determination unit determines that the first and second sensors are operating normally; and when a fluctuation of the detection signal of only one of the first and second sensors occurs and a corresponding fluctuation of the detection signal of the other of the first and second sensors does not occur, the sensor abnormality determination unit determines that an abnormality occurs in the one of the first and second sensors which output the detection signal having the fluctuation.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use multiple sensors measuring a same portion of a rotating element, as taught by Imam, whereby the device is configured to determine whether an abnormality occurs in at least one of the plurality of sensors by comparing timings of fluctuations occurring in detection signals from the plurality of sensors including when a fluctuation of the detection signal of the first sensor occurs at a first time, and a corresponding fluctuation of the detection signal of the second sensor occurs at a second time, and a difference between the first time and the second time is a predetermined amount of time corresponding to a positional difference and thus phase shift between the first and second sensors, the sensor abnormality determination unit determines that the first and second sensors are operating normally; and when a fluctuation of the detection signal of only one of the first and second sensors occurs and a corresponding fluctuation of the detection signal of the other of the first and second sensors does not occur when they should theoretically output an identical, phase-shifted signal, the sensor abnormality determination unit determines that an abnormality occurs in the one of the first and second sensors which output the detection signal having the fluctuation in order to determine and remove any signal from a defective 

Claim 9: Imam in view of Girondin teaches the device of claim 1, previous.  Imam teaches wherein the plurality of sensors arc disposed at positions different from each other in a direction of the axis of the rotary shaft (the pairs 27-28, 29-30, 31-32, and 33-34 are spaced to coincide with the positions of the bearings along the rotor shaft 26).

Claim 10:  Imam in view of Girondin teaches the device of claim 1, previous.  Imam in view of Girondin fails to teach wherein the sensor is provided on each of a first side and a second side of the bearing in a direction of the axis. 
	However, the considerations of sensor placement are within the scope of a person having ordinary skill in the art.  These considerations include the relationship of the signals to one another, signal phase-relationship, how closely the signals can be expected to resemble one another, the size of the bearing, the size of the shaft, the type of bearing, the nature of the machine and the environment, the type of vibration sensor, etc. 
	 As long as the redundant sensors can measure the shaft vibration with a predetermined relationship (based on relative position), then the placement of the sensors relative to the bearing and shaft is a design choice within the scope of a person having ordinary skill in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the sensors on either side of the bearing in a direction of the axis in order to have a predetermined relationship between the sensor signals which is well understood thus increasing the accuracy of the redundant sensors.

Claim 11: Imam in view of Girondin further teaches the shaft vibration monitoring system according to claim 1.  Imam in view of Girondin fails to teach wherein the sensors are provided on each of a first side and a second side of the bearing in a direction of the axis. 
	However, the considerations of sensor placement are within the scope of a person having ordinary skill in the art.  These considerations include the relationship of the signals to one another, signal phase-relationship, how closely the signals can be expected to resemble one another, the size of the bearing, the size of the shaft, the type of bearing, the nature of the machine and the environment, the type of vibration sensor, etc. 
	 As long as the redundant sensors can measure the shaft vibration with a predetermined relationship (based on relative position), then the placement of the sensors relative to the bearing and shaft is a design choice within the scope of a person having ordinary skill in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the sensors on either side of the bearing in a direction of the axis in order to have a predetermined relationship between the sensor signals which is well understood thus increasing the accuracy of the redundant sensors.
	Girondin teaches the determination of a probably defective vibratory sensor by comparing a vibratory signal of a sensor with the same vibratory signal received from other sensors (i.e. measuring the same target) [0036], [0079].  
	Imam in view of Girondin fails to teach wherein the shaft vibration monitoring unit excludes a detection signal of one of the first and second sensors among the detection signals of the plurality of sensors.
	However, it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use the device and teachings of Imam in view of Girondin and effectively determine that a sensor is providing incorrect or erroneous data based on signal comparison.  The specific metes and bounds including a tolerance range (threshold) of a good/bad signal or how the bad sensor signal is subsequently dealt with is a design choice within the scope of a person having ordinary skill in the art.  The determination that a signal is incorrect can result it: filtering of the signal, averaging of all sensor signals to dilute or reduce the influence of the erroneous data (depending on how many 

Claim 13. Imam teaches a shaft vibration monitoring system (on-line rotor crack detection) of a rotary machine equipped with a rotary shaft (shaft 26) and a bearing (bearings 18, 20, 22, 24) rotatably supporting the rotary shaft around an axis of the rotary shaft, the shaft, vibration monitoring system comprising: 
	sensor units (sensors 27-34 proximately located in pairs near each journal bearing. Col. 3, lines 1-3), each sensor unit having first and second sensors (the sensor are arranged in pairs at a same circumference.  The pairs 27-28, 29-30, 31-32, and 33-34 are spaced to coincide with the positions of the bearings along the rotor shaft 26) which are configured to detect vibrations of the rotary shaft on each of a first side and a second side of the bearing, respectively, in a direction of the axis and output respective detection signals (the sensors 27-34 are configured to detect vibration of the rotor 10 wherein the rotor machine includes a shaft 26 and two wheels 12 and 14, wherein the bearings 18, 20, 22, 24 directly support the shaft 26 therefore the sensors are measuring vibration of the shaft. The signals from the sensors are output to the signal condition 36, microprocessor 38, etc. Fig. 1);  
	wherein the first and second sensors of each sensor unit are disposed at intervals in a circumferential direction of the rotary shaft around the axis, (the sensors 27-34 are positioned spaced apart in pairs around the axis of the rotary shaft, Fig. 1);
	a shaft vibration abnormality determination unit which is configured to determine whether an abnormal vibration occurs in the rotary shaft on the basis of the detection signals output from the sensor units (Vibrations in the turbine rotor 10 are detected by vibration sensors 27-34, proximately located in pairs near each journal bearing 18, 20, 22, and 24. Col. 2, lines 51-end ; col. 3, lines 1-3.  The signal analyzer 38 uses the signals from the sensors 27-34 and determine if a crack is present, whereby a crack alarm 44 would be used if it is determined that a crack in the rotor 10 is present. Col. 3, lines 19-40).

	However, Girondin teaches a sensor abnormality determination unit which is configured to compare the detection signals output from the plurality of sensors and determine whether an abnormality occurs in at least one of the plurality of sensors (Girondin teaches the comparison of vibratory sensor signals from sensors 1a-1f, Fig. 2.  Girondin determines a defective sensor by comparison with sensors from the same group (G1 or G2) wherein the sensors from a same group are expected receive the same vibratory signal with an equivalent propagation path [0036].  This propagation causes delays (phase shifts) between signals but does not affect amplitude [0036].  Therefore, the similarities among the simultaneously gathered (out of phase) signals, when compared after a shift to place them both in-phase, can indicate whether or not a sensor is abnormal or defective and the anticipated timing (shift) of the signal can be used to determine whether or not the signal from the sensor is present at all.  If it is known that the signals are out of phase then the anticipated arrival (or non-arrival) can be used to determine if the sensor signal is present and whether the sensor is working as a person having ordinary skill in the art can recognize that two sensors which should provide the same signal, out of phase, that there is some malfunction if one of the sensors does not provide the same but out-of-phase signal.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use multiple sensors measuring a same portion of a rotating element, as taught by 

Claim 14: Imam in view of Girondin teaches the shaft vibration monitoring system according to claim 1.  Imam further teaches a rotary shaft (shaft 26); and a bearing (bearings 18, 20, 22, 24, Fig. 1) rotatably supporting the rotary shaft around an axis of the rotary shaft (the shaft 26 rotates within the bearings 18, 20, 22, 24, Fig. 1). 

Claim 15: Imam in view of Girondin teaches the system of claim 13.  Imam further teaches a rotary shaft (shaft 26); and a bearing (bearings 18, 20, 22, 24, Fig. 1) rotatably supporting the rotary shaft around an axis of the rotary shaft (the shaft 26 rotates within the bearings 18, 20, 22, 24, Fig. 1).

Claim 2-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imam in view of Girondin further in view of Liu et al. (EP3410575 herein after “Liu”).

Claim 2: Imam in view of Girondin teaches the system of claim 1, previous. 
	Imam teaches wherein the shaft vibration monitoring unit includes:

	Imam in view of Girondin fails to teach a signal correction unit which is configured to correct a detection signal of the one of the first and second sensors when the sensor abnormality determination unit determines that an abnormality occurs in the one of the first and second sensors.
	However, Liu teaches the use of redundant sensors (accelerometers 7, 8, 9, 10) on a bearing 3, 4.  The use of multiple accelerometers per bearing provides greater accuracy to the device overall by extracting a synchronous vibration component from the sensors (via phase shifting and filtering) to determine the vibration of the rotor shaft 1. This also provides a redundant control arrangement in the event of failure of one of the accelerometers [0017].  Liu discusses that redundancy can aid in achieving more reliable data due to the measurement of a same parameter by multiple sensors.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use the device and teachings of Imam in view of Girondin further in view of Liu and effectively determine that a sensor is providing incorrect or erroneous data based on signal comparison.  The specific metes and bounds including a tolerance range (threshold) of a good/bad signal or how the bad sensor signal is subsequently dealt with is a design choice within the scope of a person having ordinary skill in the art.  The determination that a signal is incorrect can result it: filtering of the signal, averaging of all sensor signals to dilute or reduce the influence of the erroneous data (depending on how many redundant sensors there are), or removing that sensors signal entirely until the sensor is replaced, calibrated, or otherwise resolved. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to correct the detection signal of the abnormal sensor when the sensor abnormality determination unit determines that an abnormality occurs in at least one of the plurality of sensors in order to have the most accurate vibration measurement to determine any rotor faults or damage.

Claim 3: Imam in view of Girondin further in view of Liu teaches the shaft vibration monitoring system according to claim 2.  Imam in view of Girondin further in view of Liu fails to teach wherein the signal correction unit is configured to correct the detection signal of the one or the first and second sensors so as to be equal to or less than a reference value at which the shaft vibration abnormality determination unit determines that an abnormal vibration occurs in the rotary shaft.
	However, Liu discusses that redundancy can aid in achieving more reliable data due to the measurement of a same parameter by multiple sensors.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use the device and teachings of Imam in view of Liu further in view of Girondin and effectively determine that a sensor is providing incorrect or erroneous data based on signal comparison.  The specific metes and bounds including a tolerance range (threshold) of a good/bad signal or how the bad sensor signal is subsequently dealt with is a design choice within the scope of a person having ordinary skill in the art.  The determination that a signal is incorrect can result it: filtering of the signal (band-pass, averaging, smoothing, band-stop filtering, etc.), averaging of all sensor signals to dilute or reduce the influence of the erroneous data (depending on how many redundant sensors there are), or removing that sensors signal entirely until the sensor is replaced, calibrated, or otherwise resolved. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to correct the detection signal of the sensor which is determined to be abnormal to be equal to or less than a reference value at which the shaft vibration abnormality determination unit determines that an abnormal vibration occurs in the rotary shaft in order to have the most accurate vibration measurement to determine any rotor faults or damage.

Claim 4: Imam in view of Girondin further in view of Liu teaches the shaft vibration monitoring system according to claim 2.  Imam in view of Girondin further in view of Liu fails to teach wherein the signal correction unit includes a filter which is configured to remove a signal having a level equal to or higher than a defined level from the detection signal of the one of the first and second sensors.
	However, Liu discusses that redundancy can aid in achieving more reliable data due to the measurement of a same parameter by multiple sensors.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use the device and teachings of Imam in 

Claim 5: Imam in view of Girondin further in view of Liu teaches the shaft vibration monitoring system according to claim 2.  Imam in view of Girondin further in view of Liu fails to teach wherein the signal correction unit includes a signal cut unit which is configured to cut the detection signal from the one of the first and second sensors to a defined level or less.
	It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use the device and teachings of Imam in view of Liu further in view of Girondin and effectively determine that a sensor is providing incorrect or erroneous data based on signal comparison.  The specific metes and bounds including a tolerance range (threshold) of a good/bad signal or how a bad sensor signal is subsequently dealt with is a design choice within the scope of a person having ordinary skill in the art.  The determination that a signal is incorrect can result it: filtering of the signal (band-pass, averaging, smoothing, band-stop filtering, etc.), averaging of all sensor signals to dilute or reduce the influence of the erroneous data (depending on how many redundant sensors there are), or removing that sensors signal entirely until the sensor is replaced, calibrated, or otherwise resolved. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to correct the detection signal of the sensor which is determined to be abnormal to cut the 

Claim 6: Imam in view of Girondin further in view of Liu teaches the shaft vibration monitoring system according to claim 2.  Imam teaches wherein an alarm output unit (crack alarm 44) which is configured to output an alarm indicating a device abnormality when the shaft vibration abnormality determination unit determines that an abnormal vibration occurs in the rotary shaft (a crack alarm 44 is provided to announce the existence of a crack in the rotor 10 should the signature analysis process indicate that one has occurred. Col. 3, lines 35-40).

Claim 12: Imam in view of Girondin teaches the device of claim 11.  Imam in view of Girondin fails to teach when the sensor abnormality determination unit determines that an abnormality occurs in one of the sensors on the first and second sides of the bearing, the shaft vibration monitoring unit: monitors the vibration of the rotary shaft using the detection signal of the other sensor.
	Girondin teaches the comparison of vibratory signals to determine signal abnormality.
	Further, Liu teaches that the use of redundant sensors is effective in increasing accuracy and maintaining functionality upon failure of a sensor (accelerometer) [0017].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the vibration of the rotary shaft using the detection signal of the other,  normal sensor when the sensor abnormality determination unit determines that an abnormality occurs in one of the sensors on the first and second sides of the bearing in order to remove the erroneous and incorrect data and thus achieve the most effective assessment of the rotor status.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                           2/18/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861